        Case 3:20-cv-00133-JCH Document 161 Filed 09/17/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 JAKUB MADEJ,                               :         CIVIL CASE NO.
      Plaintiff,                            :         3:20-cv-133 (JCH)
                                            :
        v.                                  :
                                            :
 YALE UNIVERSITY, et al.,                   :
      Defendants.                           :         SEPTEMBER 17, 2020
                                            :

 ORDER DIRECTING PLAINTIFF TO FILE HIS PROPOSED SECOND AMENDED
COMPLAINT TO AID THE COURT’S REVIEW OF HIS MOTION FOR LEAVE (DOC.
NO. 110) AND TO FILE HIS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                             (DOC. NO. 90)


I.     INTRODUCTION

       Plaintiff, Jakub Madej (“Madej”), proceeding pro se against Yale University

(“Yale”) and several of its administrators (collectively, “the defendants”), filed his

Amended Complaint on April 27, 2020. See Am. Compl. (Doc. No. 87). The Amended

Complaint includes four counts: fraudulent misrepresentation, breach of contract,

negligence, and interference with contract or economic expectation. See id.

       On May 6, 2020, the defendants filed a Motion to Dismiss the Amended

Complaint in its entirety, on the ground that none of the counts states a claim upon

which the court can grant relief. See Defs.’ Mot. to Dismiss (Doc. No. 90); Mem. of Law

in Supp. of Defs.’ Mot. to Dismiss (Doc. No. 90-1).

       On May 7, 2020, the defendants filed a Notice informing Madej that the Motion to

Dismiss could be granted in the event that Madej failed to file opposition papers. See

Notice to Self-Represented Litigant Concerning Mot. to Dismiss (“Defs.’ Notice”) (Doc.

No. 93) at 1. This Notice emphasized to Madej that “it is also very important that you
        Case 3:20-cv-00133-JCH Document 161 Filed 09/17/20 Page 2 of 5




review the enclosed copies of Rule 12 of the Federal Rules and Local Rule 7 carefully.”

See id. at 1.

       On May 28, 2020, the court granted Madej’s request for an extension of time until

June 22, 2020, to file his opposition to the defendants’ Motion to Dismiss. See Min.

Entry (Doc. No. 103); Mot. for Extension of Time (Doc. No. 98).

       On June 22, 2020, Madej filed a Motion for Leave to File a Second Amended

Complaint. See Mot. for Leave to File Second Am. Compl. (“Mot. for Leave”) (Doc. No.

110). Madej did not file an opposition to the Motion to Dismiss on June 22, 2020, and

he has not filed such an opposition in the time since that date.

       On June 25, 2020, the defendants filed their Opposition to Madej’s Motion for

Leave to File a Second Amended Complaint. Defs.’ Mem. of Law in Opp’n to Pl.’s Mot.

for Leave to File Second Am. Compl. and Request for Ruling on Mot. to Dismiss (“Defs.’

Opp’n to Mot. for Leave”) (Doc. No. 116).

       On August 14, 2020, the defendants moved for summary disposition of their

Motion to Dismiss on the ground that Madej failed to file an opposition to the Motion to

Dismiss. See Mot. for Summ. Disposition of Defs.’ Mot. to Dismiss (“Mot. for Summ.

Disposition”) (Doc. No. 146). Absent objection, as the May 7 Notice advised Madej, the

court can grant the Motion to Dismiss.

       However, for the reasons below, the court directs Madej to (1) file the Proposed

Second Amended Complaint to which his Motion for Leave refers within fourteen (14)

days of this Order, and (2) file his opposition to the defendants’ pending Motion to

Dismiss within fourteen (14) days of this Order.



                                            2
        Case 3:20-cv-00133-JCH Document 161 Filed 09/17/20 Page 3 of 5




II.    MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Federal Rule of Procedure 15(a)(2) provides that “[t]he court should freely give

leave” to file amended pleadings “when justice so requires.” Fed. R. Civ. P 15(a)(2).

However, “it is within the sound discretion of the district court to grant or deny leave to

amend . . . for good reason, including futility, bad faith, undue delay, or undue prejudice

to the opposing party.” Broidy Capital Mgmt. LLC v. Benomar, 944 F.3d 436, 447 (2d

Cir. 2019).

       Here, citing the court’s prior deadline of April 27, 2020, for amended pleadings,

the defendants argue that permitting Madej to file a second amended complaint would

result in undue delay. Defs.’ Opp’n to Mot. for Leave at 4-6. The defendants also

contend that Madej, by failing to attach a copy of his Proposed Second Amended

Complaint, has failed to establish good cause. See id. at 5.

       Were Madej represented by counsel, his failure to attach “both a redlined version

of the proposed amended pleading showing the changes proposed against the current

pleading and a clean version of the proposed amended pleading” would doom his

Motion for Leave. See D. Conn. L. Civ. R. 7(f).

       Nevertheless, Madej’s failure to attach his Proposed Second Amended

Complaint--which he refers to in his Motion--while not automatically grounds for

rejection of Madej’s Motion, frustrates the court’s evaluation of whether justice so

requires granting leave. See Mot. for Leave at 1.

       Madej’s assertions in support of his request for leave to file a second amended

complaint consist of generalized, nonspecific statements that are useless to the court

without reviewing the Proposed Second Amended Complaint itself. Madej cites his

                                              3
          Case 3:20-cv-00133-JCH Document 161 Filed 09/17/20 Page 4 of 5




“recent discovery of approximately 1,300 written internal policies and procedures at

Yale University, which detail explicit contractual obligations between Yale and the

plaintiff.” Id. But he provides absolutely no details regarding these policies or any

concrete explanation as to why they are relevant to his request for leave. See id. His

other two grounds for his request for leave seem to concern discovery disputes and

therefore do not appear to pertain to this request. See id.

       Therefore, mindful of Madej’s pro se status, the court orders Madej to file a copy

of his Proposed Second Amended Complaint to aid the court’s consideration of Madej’s

Motion for Leave within fourteen (14) days of this Order. The court emphasizes that this

is not an invitation to draft a new proposed amended complaint. Madej should submit

the proposed amended pleading to which his Motion refers. See id. (“The new

complaint maintains the counts allegations . . . but accounts for . . . developments . . .

.”). The court also emphasizes that it has not rejected any of the defendants’ arguments

opposing Madej’s Motion. Rather, the court reserves decision on the Motion, pending

its review of the Proposed Second Amended Complaint to which Madej alludes in his

Motion.

III.   OPPOSITION TO MOTION TO DISMISS

       Local Rule 7(a)(2) provides that “[f]ailure to submit a memorandum in opposition

to a motion may be deemed sufficient cause to grant the motion, except where the

pleadings provide sufficient grounds to deny the motion.” D. Conn. L. Civ. R. 7(a)(2).

As explained above, the defendants filed a Notice encouraging Madej to consult Local

Rule 7 and warning that failure to file an opposition to the defendants’ Motion to Dismiss

might result in the court granting that Motion. See Defs.’ Notice.

                                             4
         Case 3:20-cv-00133-JCH Document 161 Filed 09/17/20 Page 5 of 5




       Madej was aware of the June 22, 2020, deadline to file his opposition; he

requested that date in his Motion for Extension of Time. Mot. for Extension of Time

(Doc. No. 98). Yet, Madej instead filed his Motion for Leave on that date. See Mot. for

Leave.

       Again mindful of Madej’s pro se status, the court declines to infer at this juncture

that Madej filed his Motion for Leave instead of an opposition to the Motion to Dismiss

as a dilatory tactic. Instead, the court orders Madej to file his opposition to the Motion to

Dismiss within fourteen (14) days of this Order. Given that the court already granted

Madej’s request for an extension to June 22, 2020, the court will not grant extensions to

this new deadline, except in the event that extraordinarily good cause is shown.

IV.    CONCLUSION

       For the foregoing reasons, the court ORDERS Madej to (1) file the Proposed

Second Amended Complaint to which his Motion for Leave refers within fourteen (14)

days of this Order, and (2) file his opposition to the defendants’ pending Motion to

Dismiss within fourteen (14) days of this Order.

SO ORDERED.

       Dated this 17th day of September, 2020, at New Haven Connecticut.



                                                    /s/Janet C. Hall _
                                                   Janet C. Hall
                                                   United States District Judge




                                             5
